Mr. Justice Baker delivered the opinion of the court. It may be conceded that the defendant could not have enforced the alleged contracts with the retail dealers, nor that with the Milwaukee Company, because such contracts were for the purchase of seven different patterns of cars, each at a specified price, and it was optional with the prospective purchaser to take all or any part of his cars of any pattern or patterns, and the alleged contracts were therefore uncertain and lacked mutuality. It may also be conceded that such contracts were at most executory contracts for the sale of cars, and not sales under which the title passed before delivery. When such writings were executed the plaintiff had completed the work he was obliged to do, but he had not earned his commission when discharged because no binding contracts of sale had been made, and in the case of the Milwaukee Company the cars had not gone into the State of Wisconsin. The contracts were, in substance, offers by the defendant to sell cars on the terms stated, and if before the offer was withdrawn a party to whom such offer was made accepted the order by ordering a car or cars on the terms stated to him, and the defendant accepted such offer, the parties thereby entered into a contract which bound them, and when defendant delivered a car to a retail dealer under such circumstances, the moneys received for such car must be regarded as “receipts emanating from a sale of an automobile sold through this office,” within the meaning of the phrase as used in the contract of employment, and cars shipped to the Milwaukee. Company on orders received after plaintiff’s discharge must be regarded as, “cars going into the State of Wisconsin,” within the meaning of that phrase as used in the contract between plaintiff and defendant. ' If the alleged contracts were nothing more than arrangements, when an “arrangement” with a prospective purchaser ripens into a sale, it gives a right to the agent to a commission for the reason that the agent’s efforts are the efficient cause of the sale. Here it is immaterial whether the plaintiff did or did not make the “arrangement,” he was entitled to the commissions on the cars sold through defendant’s office under arrangements effected while he was in defendant’s employ. We think the trial court properly interpreted the contract and allowed a recovery of commissions, and the judgment is affirmed. Affirmed.